[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 14, 2007
                             No. 06-16071                  THOMAS K. KAHN
                       ________________________                CLERK

                    D. C. Docket No. 05-21174-CV-AJ

ANA MARTIN,


                                                               Plaintiff-Appellee,

                                  versus

JOSE SALVATIERRA, individually,
NELSON FIGUEROA, individually,


                                                       Defendants-Appellants,

MIAMI-DADE COUNTY, a political
subdivision of the State of
Florida,

                                                                      Defendant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (November 14, 2007)
Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:

      After review and oral argument, the Court affirms the district court’s denial

of the defendants’ motion to dismiss the plaintiff’s 28 U.S.C. § 1983 claim for

false arrest based on qualified immunity for the reasons outlined in the district

court’s order dated November 7, 2006.

      AFFIRMED.